      Case: 1:20-cv-00928 Document #: 1 Filed: 02/09/20 Page 1 of 8 PageID #:1




                              IN THE UNITED STATES DISTRICT COURT

                             FOR THE NORTHERN DISTRICT OF ILLINOIS

                                       EASTERN DIVISION


ARMEND A.TRNAVA,                              )
                                              )
                                              )
                Plaintiff,                    )
                                              )
      v.                                      )
                                              ) Case No. 20 CV 928
                                              )
CHICAGO CUT STEAKHOUSE, LLC                   )
                                              )
                                              )
                Defendant.                    )




                                          COMPLAINT

                                      PARTIES TO THIS COMPLAINT

   A. The Plaintiff

   1. The Plaintiff in this case is 35 year old male, Armend Trnava, a resident of Chicago, Illinois.

   2. The plaintiff was born and raised in the eastern European county of Kosovo, and although

      he speaks English fluently, he does speak five languages and speaks with a heavy foreign

      accent.

   3. Armend Trnava is a practicing Muslim.

   4. The plaintiff is a former employee of the defendant.

   B. The Defendant




                                                 1
   Case: 1:20-cv-00928 Document #: 1 Filed: 02/09/20 Page 2 of 8 PageID #:2




5. The Defendant, Chicago Cut Steakhouse, LLC, is an Illinois Limited Liability Corporation

   based out of Chicago, Illinois.

6. The defendant operates as high-end restaurant (steakhouse) in Chicago and has more

   than 15 employees.

7. The defendant employed the plaintiff from December of 2017 to October of 2018.

                                      JURISDICTION

8. This action is brought for discrimination in employment pursuant to Title VII of the Civil

   Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e et seq for discrimination based on

   national origin and religion.

9. This action is also brought for relevant state law violations, including breach of contract

   735 ILCS 5/13-206 of contract and discrimination and harassment under the Illinois

   Human Rights Act 775 ILCS 5/101 et seq.

                       EXAUSTION OF ADMIISTRATIVE REMEDIES

10. The plaintiff filed a discrimination charge with the Equal Employment Opportunity

   Commission (hereinafter “EEOC”), regarding the defendant’s alleged discriminatory

   conduct on February 17, 2019, Charge No. 440-2019-02760.

11. On November 11, 2019 the plaintiff received a dismissal and Right to Sue notice from

   the EEOC given 90 days to file a lawsuit with this Court.

12. However, plaintiff requests of this Honorable Court to take notice that although the

   plaintiff received the Right to Sue letter from the EEOC, the letter misrepresented the

   truth as to the statement that an “investigation of the plaintiff’s claim” had been

   conducted. See Exhibit A.


                                             2
  Case: 1:20-cv-00928 Document #: 1 Filed: 02/09/20 Page 3 of 8 PageID #:3




                                     STATEMENT OF FACTS

13. Plaintiff, Armend Trnava, is an Islamic Muslim from the county of Kosovo. He has been a

   U.S. Citizen since 2018.

14. His is an experienced, professional in the restaurant industry both here in the United

   States, and in Kosovo.

15. In December of 2017, Trnava was offered the position of front of house manager by the

   Chief Operating Officer of Chicago Cut Steakhouse, Matthew Moore. He was given a

   formal offer in writing for the position with a starting salary of $70,000 per year.

16. Trnava accepted the offer for the position an began employment as front of house

   manager with Chicago Cut Steakhouse on or about January 2018.

17. Despite the terms of the contract, Armend Trnava was only paid $60,000 per year,

   $10,000 less than the agreed upon salary. He also was delegated to work at Southern

   Cut, a sister restaurant of the defendant for a few months. Plaintiff’s complaints in

   regard to his salary were made to the owners, and ignored or met with ambiguous

   responses about the salary would change and it never occurred.

18. Armend complained to the owners, Matthew Moore and David Flom. They agreed with

   the plaintiff that $70,000 per year was the offered salary. However, they refused to

   comment as to why he wasn’t being paid that rate.

19. Throughout the time of his employment with the defendant, through its owners and

   managers of the restaurant, continually allowed the employees who the plaintiff

   managed in a company comprised of over 200 employees encouraged all of the staff at

   one of two locations, the main one, the Steakhouse, located in Chicago, Illinois, to


                                            3
   Case: 1:20-cv-00928 Document #: 1 Filed: 02/09/20 Page 4 of 8 PageID #:4




    continuously harass Trvava about his ethnicity and religion, his language, place of

    national origin, his sexual anatomy, creating a hostile and solitary work environment for

    Mr. Trnava, and ultimately was the cause of his wrongful and retaliatory discharge.

20. The plaintiff was discharged as a result of his making complaints to upper management

    and perhaps one or more equity owners and/or investors in the business enterprise.

21. One event which on information and belief is in violation of both Federal and State of

    Illinois civil rights laws, occurred as follows:

        a. The Plaintiff, wrote several emails to the owners, complaining how the staff

            became insubordinate towards him and how he felt discriminated against, and

            the employees unprofessional and hurtful conduct towards him and requested it

            be addressed.

        b. The owners, and investors, did nothing to address the staff or remedy the issue

            despite the numerous complaints the plaintiff made to them.

                                            CAUSES OF ACTION

                 COUNT 1-VIOLATION OF THE CIVIL RIGHTS ACT OF 1964

22. Plaintiff realleges paragraphs 1-23 as fully pleaded herein.

23. Plaintiff is in a protected class as he is genetically a part of an ethnically and

    physiognomically distinctive group, that being from the country of Kosovo.

24. The plaintiff was denied an equal employment opportunity because of his ancestor’s,

    place of origin; and because he has the physical, cultural, or characteristics of a Kosovo

    national origin group.




                                                4
   Case: 1:20-cv-00928 Document #: 1 Filed: 02/09/20 Page 5 of 8 PageID #:5




25. The plaintiff was denied equal opportunity because of his religious practices and Islamic

    beliefs, and the extreme prejudice of its owners, managers, and employees.

26. Defendant is a covered employer under 42 U.S.C. § 2000e(b) as it is a limited liability

    company is a “person” under the Act, as Chicago Cut Steakhouse, LLC is an employer of

    at least 15 people for employees for each working day for 20 or more calendar weeks in

    the current or preceding calendar year.

27. As a result of the continuous intentional harassment received by the plaintiff, and the

    defendant’s refusal to take any action to prevent or control it, was so severe and

    pervasive as to alter the conditions of his employment and create an abusive working

    environment.

28. As a direct and proximate result of the wrongful conduct of the defendant, the plaintiff

    has suffered loss of income, emotional distress and mental anguish, attorneys fees, and

    injury to his professional reputation.

                       COUNT II- VIOLATION OF THE ILLINOIS HUMAN RIGHTS ACT

29. Plaintiff repleads paragraphs 1-28 as fully pleaded herein.

30. Plaintiff is in a protected class as he is genetically a part of an ethnically and

    physiognomically distinctive group, that being from the country of Kosovo.

31. The plaintiff was denied an equal employment opportunity because of his ancestor’s,

    place of origin; and because he has the physical, cultural, or characteristics of a Kosovo

    national origin group.

32. The plaintiff was denied equal opportunity because of his religious practices and beliefs.




                                               5
   Case: 1:20-cv-00928 Document #: 1 Filed: 02/09/20 Page 6 of 8 PageID #:6




33. Defendant is a covered employer under 775 ILCS 5/2-110 as it is a limited liability

   company is a “person” under the Act, as Chicago Cut Steakhouse, LLC is an employer of

   at least 15 people for employees for each working day for 20 or more calendar weeks in

   the current or preceding calendar year.

34. As a result of the continuous harassment received by the plaintiff, it was so severe and

   pervasive as to alter the conditions of his employment and create an abusive working

   environment.

35. As a result of the deliberate inactions of owners and upper management in either

   addressing or attempting to remedy the harassment and discrimination , the plaintiff

   suffered damages to his person.

                                      COUNT III-Retaliatory Discharge

36. Plaintiff repleads paragraphs 1-35 as though fully pleaded herein.

37. That as a proximate result of the plaintiff’s complaints about the discrimination and

   harassment he received by the defendant’s staff, the defendant retaliated against the

   plaintiff.

38. As a result of the deliberate inactions of owners and upper management in either

   addressing or attempting to remedy the harassment and discrimination , the plaintiff

   suffered loss of income, emotional and mental anguish, pain and suffering, future

   suffering, loss of professional reputation, loss of employee benefits.

                               COUNT IV- INTENTIONAL BREACH OF CONTRACT

39. Plaintiff repleads paragraphs 1-38 as though fully pleaded herein.




                                             6
      Case: 1:20-cv-00928 Document #: 1 Filed: 02/09/20 Page 7 of 8 PageID #:7




   40. On December 14, 2017, the defendant and the plaintiff entered into an employment

       contract with a meeting of the minds, as to the plaintiff’s employment, setting forth

       duties, location, and salary with the defendant.

   41. The Defendant intentionally violated the agreed terms of the contract by payinf the

       plaintiff less than the written, agreed amount.

   42. As a proximate result, the plaintiff suffered monetary damages incluin income and

       employee benefits.



   WHEREFORE, the plaintiff respectfully request judgment against the defendant for

compensatory damages, future and past pain and suffering, loss of enjoyment of life, the

differences in amount of the breach of contract, punitive damages, attorneys fees and costs

and any other remedy this Court feels is fair and just.

   PLAINTIFF DEMANDS A TRIAL BY JURY

                                                                  Respectfully Submitted



                                                                  /s/ Allison K. Muth
                                                                  ______________________
Allison K. Muth                                                   Attorney for Plaintiff
Law Offices of Holstein & Muth
130 N. Garland Court, Suite 1906
Chciago. Illinois 60602
Allison.muth.law@gmail.com
(708) 205-1869
ARDC No: 6318105




                                                 7
Case: 1:20-cv-00928 Document #: 1 Filed: 02/09/20 Page 8 of 8 PageID #:8




                                   8
